         Case 2:20-cv-06190-KSM Document 1 Filed 12/08/20 Page 1 of 10




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ANDREW ELLNER
210 W.77th Street
Apt 8W
New York, NY 10024,

       vs.

BREM MOLDOVSKY, LLC
100 North 18th Street
Suite 300
Philadelphia, PA 19103
        and
BREM MOLDOVSKY
100 North 18th Street
Suite 300
Philadelphia, PA 19103
        and
GERALD J. POMERANTZ, ESQUIRE
The Coventry House
7301 Coventry Avenue
Suite 501
Elkins Park, PA 19027

                               CIVIL ACTION COMPLAINT

       Plaintiff Andrew Ellner, by and through the undersigned counsel, hereby files this civil

action complaint and in support avers as follows:

                                   SUMMARY OF CLAIM
       This lawsuit raises claims of abuse of process and wrongful use of civil proceedings,

pursuant to 42 Pa. C.S.A. § 8351, et seq., also known as the Dragonetti Act. On February 15,

2019, Defendants brought a specious, unjustifiable, and malicious lawsuit against plaintiff, a

former client, in Bucks County, Pennsylvania. Although that lawsuit was principally directed at

Jonathan Miller, Esquire who had replaced Defendant Moldovsky as Plaintiff’s lawyer in a lawsuit

then pending in New York, Defendants insisted on dragging Plaintiff into the Bucks County
             Case 2:20-cv-06190-KSM Document 1 Filed 12/08/20 Page 2 of 10




dispute, when Plaintiff is a New York resident who hired Moldovsky and his firm to represent

Plaintiff in a New York lawsuit. Moldovsky’s claims against Ellner in the Bucks County lawsuit

were baseless. Ellner was forced to defend himself through three iterations of Moldovsky’s

misguided claims, all of which have been dismissed in Plaintiff’s favor. Plaintiff now seeks to

recover the legal expenses and all other damages provided for by law to which he is now entitled

under the Dragonetti Act 42 Pa. C.S.A.§ 8353, and for Defendants’ abuse of civil process.

                                              PARTIES

        1.       Plaintiff Andrew Ellner (“Ellner”) is an adult individual and citizen of the State of

New York with an address at 210 W. 77th Street, Apartment 8W, New York, New York 10024.

        2.       Defendant Brem Moldovsky, LLC is a law firm and Pennsylvania limited liability

corporation with a principal place of business located at 100 North 18th Street, Suite 300,

Philadelphia, Pennsylvania 19103.

        3.       Defendant Brem Moldovsky, Esquire is an attorney licensed to practice law in the

Commonwealth of Pennsylvania with an office located at 100 North 18th Street, Suite 300,

Philadelphia, Pennsylvania 19103. Brem Moldovsky resides in Bucks County, Pennsylvania.

        4.       Defendant Gerald J. Pomerantz, Esquire is an attorney licensed to practice law in

the Commonwealth of Pennsylvania with an office address at The Coventry House, 7301 Coventry

Avenue, Elkins Park, Pennsylvania 19027.

        5.       At all times relevant hereto defendants Moldovsky and Pomerantz worked together

on behalf of or were otherwise affiliated in the prosecution of the underlying lawsuit which forms

the basis for this litigation.

        6.       At all times relevant hereto Moldovsky and Pomerantz acted through their agents,

servants, employees, and ostensible agents to include one another.



                                                   2
             Case 2:20-cv-06190-KSM Document 1 Filed 12/08/20 Page 3 of 10




                                  JURISDICTION AND VENUE

        7.       This Court has subject matter jurisdiction over this matter under 28 U.S.C. § 1332

(a) based upon diversity of citizenship of the parties. The amount in controversy, exclusive of

interest and costs, exceeds the sum of $75,000. Furthermore, the amount in controversy exceeds

the compulsory arbitration limits of $150,000 as provided for within the United States District

Court for the Eastern District of Pennsylvania.

        8.       Venue is proper in this District under 28 U.S.C. § 1391 because the Defendants are

citizens of this district and a substantial portion of the activities giving rise to this cause of action

occurred in this District and Plaintiff suffered injury within this District.

                                                FACTS

        9.       In or about February 2017, Plaintiff Ellner engaged the services of Defendant Brem

Moldovsky for the purposes of providing legal representation in a business dispute brought in the

United States District Court for the Southern District of New York, Lighthouse Ventures LLC, et

al. v 3d Home, No 16-cv-2379 (the “New York Matter”).

        10.      The engagement of Defendant Moldovsky was memorialized in a fee agreement.

        11.      During that engagement, various disputes and disagreements arose between Ellner

and Defendant Moldovsky, with respect to Moldovsky’s billing practices.

        12.      Defendant Moldovsky, Moldovsky, demanded that Ellner enter into a new and

revised fee agreement or else Moldovsky would leave the representation.

        13.      Despite a modification to the agreement, Ellner and Defendant Moldovsky

continued to disagree over Defendant Moldovky’s billing practices.

        14.      In or about the spring 2018, Moldovsky made certain demands on Ellner with

respect to payments Ellner putatively owed to him.



                                                   3
           Case 2:20-cv-06190-KSM Document 1 Filed 12/08/20 Page 4 of 10




          15.   As a result of these disagreements and disputes over the bills, Moldovsky and his

firm terminated the professional relationship with Plaintiff in May 2018.

          16.   During the representation and before May 2018, Ellner was introduced to Jonathan

Miller, Esquire, who was apparently assisting Moldovsky in representing Ellner in the New York

Matter.

          17.   When Moldovsky terminated Ellner, Plaintiff engaged Miller to continue the

representation in the New York Matter.

          18.   Within weeks of the change of counsel, Defendant Moldovsky launched a

campaign against Miller, accusing Miller of disloyalty to him and various other wrongful acts.

          19.   Plaintiff had nothing to do with the deterioration of Miller’s relationship with

Moldovsky or the conduct and dispute between Moldovsky and Miller, but was adversely affected

by it to the extent that it interfered with a smooth transition of representation in the New York

Matter.

          20.   Defendant Moldovsky also brought an action against Plaintiff in New York to

collect unpaid fees.

          21.   On or about Feb 15, 2019, Moldovsky and his firm, who were represented pro se

and by Moldovsky’s father-in-law, Gerald J. Pomerantz, Esquire, also filed a Writ of Summons

against Ellner and Miller in the Pennsylvania Court of Common Pleas, Bucks County (the “Bucks

County Lawsuit”), captioned Brem Moldovsky, Esquire and Brem Moldovsky, LLC v. Jonathan

Miller d/b/a The Law Firm of Jonathan R. Miller, Andrew Ellner, Lightbox Ventures, LLC, and

Lightbox Capital Management, LLC, 2019-00793. (A true and correct copy of the Complaint is

attached as Exhibit A).




                                                4
         Case 2:20-cv-06190-KSM Document 1 Filed 12/08/20 Page 5 of 10




       22.    Ellner engaged the services of the law firm Fox Rothchild, LLP to represent him in

the Bucks County Lawsuit.

       23.    On May 17, 2019, Plaintiff, through Fox Rothchild, filed a Rule to File a Complaint

on Moldovsky and his firm.

       24.    In response to the Rule to file a Complaint, Moldovksy and his firm, through

Pomerantz, filed a motion to take pre-complaint discovery.

       25.    The motion was opposed.

       26.    Defendant’s Petition for pre-complaint discovery was denied.

       27.    Moldovsky and his firm, through Moldovsky and Pomerantz, then filed a 279-

paragraph complaint in the Bucks County Lawsuit against Miller, Ellner.

       28.    The Complaint contained claims of a fractured personal friendship with Miller,

deceit by Miller, and putative breach of attorney-client Privilege between Moldovsky and Miller.

       29.    The complaint in the Bucks County Lawsuit also claimed that Ellner had, on one

or more occasions, recorded phone conversations between Moldovsky and Ellner.

       30.    All of the conversations allegedly recorded were between Ellner in New York and

Moldovsky’s phone number for his New York office.

       31.    There is no prohibition on recording phone conversations in New York.

       32.    Yet, Defendants claimed that the recordings made by Ellner were illegal.

       33.    Moreover, when the Bucks County Lawsuit was filed, Pennsylvania Courts had no

jurisdiction over Ellner, which Defendants should have known. Any in-person meetings between

Moldovksy and Ellner were in New York and the representation took place in New York. Ellner

had no relationship to Bucks County, Pennsylvania.




                                               5
           Case 2:20-cv-06190-KSM Document 1 Filed 12/08/20 Page 6 of 10




          34.   Additionally, even assuming the facts as alleged in the Bucks County Lawsuit were

correct, which they were not, there had been no violation of the law by Plaintiff Ellner under

existing and relevant law, which Defendants, as attorneys, should have known before filing the

claims.

          35.   On June 17, 2019, Fox Rothchild, on Ellner’s behalf, filed Preliminary Objections

to Defendants’ complaint in the Bucks County Lawsuit.

          36.   Defendants then filed an amended complaint in the Bucks County Lawsuit on July

8, 2019.

          37.   No material aspect of Defendants’ putative claims against Ellner were changed in

the amended complaint filed in the Bucks County Lawsuit.

          38.   Again, Ellner filed preliminary objections, which resulted in the filing of further

amended complaints.

          39.   Indeed, Defendants filed a second (on August 15, 2019) and a third Amended

Complaint (on September 24, 2019) against Miller, Ellner, and others, each time repeating the

original claims they had made as against Ellner. (A true and correct copy of the Third Amended

Complaint is attached as Exhibit B).

          40.   Each time, Ellner filed preliminary objections to the pleading.

          41.   Each round of preliminary objections cost money for Fox Rothschild to prepare and

file.

          42.   Finally, Defendants filed a fourth Amended Complaint but did not name Ellner as

a party, effectively discontinuing the claim.

          43.   On or about November 7, 2019, Defendants voluntarily withdrew their action

against Plaintiff.



                                                 6
         Case 2:20-cv-06190-KSM Document 1 Filed 12/08/20 Page 7 of 10




       44.     At the time the Bucks County Lawsuit was ended against Ellner, Ellner had

incurred in excess of $50,000.00 in legal bills for Fox Rothschild’s defense of the claims.

       45.     At no time did Defendants ever have proper jurisdiction over Ellner in Bucks

County, Pennsylvania, or anywhere else in Pennsylvania.

       46.     At no time did Defendants ever have a factual basis for any claim against Ellner.

       47.     At no time did Defendants ever have a legal basis for a claim against Ellner.

       48.     Indeed, all claims made by Defendants against Ellner in the Bucks County Lawsuit

have been resolved in his favor.

       49.     Defending against this frivolous litigation caused Ellner to incur expense and losses

in efficiency and time from work, which is tied to financial loss.

       50.     Defending against this frivolous litigation also caused stress and anguish to Ellner

as well as embarrassment and humiliation.

       51.     There was no proper purpose to including Ellner in the Bucks County Action.

       52.     Doing so was designed purely to harass Ellner, which is not a proper purpose for

litigation and is a perversion of the legal system and a miscarriage of justice.

       53.     Defendants Moldovsky and Pomerantz are practicing lawyers, who have engaged

in the wrongful use of civil proceedings and abuse of process against Ellner causing Plaintiff

financial losses and emotional and reputational harm.

                 COUNT I – WRONGFUL USE OF CIVIL PROCEEDINGS
                              Plaintiff v. All Defendant

       54.     Plaintiff incorporates each of the foregoing paragraphs by reference as though fully

set forth below in this Count.

       55.     Defendants procured, initiated, and continued a civil action in a grossly negligent

manner or without probable cause for a purpose other than securing the proper discovery, joinder

                                                  7
           Case 2:20-cv-06190-KSM Document 1 Filed 12/08/20 Page 8 of 10




of parties, or adjudication of the claim in which pleadings are based, in disregard for plaintiff’s

rights, and in violation of the Pennsylvania Dragonetti Act, 42 Pa. C.S.A. § 8351, et seq.

        56.     Defendants continued to pursue their claims in the Bucks County Action against

Plaintiff through three amendments to the complaint, despite being repeatedly advised by Ellner,

through counsel, that there was no legitimate claim against Ellner.

        57.     This wrongful use of civil proceedings caused financial and reputational harm to

Ellner, which harm is recoverable in this action.

        58.     Under the Dragonetti Act, counsel for Moldovsky and Brem Moldovsky, LLC,

Pomerantz, is also liable to Ellner.

        59.     The Defendants’ conduct under the circumstances was outrageous and shocking to

the conscience and was in willful disregard of the law.

        60.     Accordingly, pursuant to 42 Pa.C.S.A. § 8353(5) Plaintiff also seeks punitive

damages.

        WHEREFORE, Plaintiff seeks the entry of a judgment and order against defendants in an

amount more than $150,000 for his financial losses and emotional distress, and emarassment, as

set forth in 42 Pa.C.S.A. § 8353(1)-(5) including all awardable costs, interest, and punitive

damages.

                              COUNT II – ABUSE OF PROCESS
                      Plaintiff v. Moldovsky and Brem Moldovsky, LLC


        61.     Plaintiff incorporates each of the foregoing paragraphs by reference as though more

fully set forth below in this Count.

        62.     Defendants used civil process in a manner for which it was not designed and to

harass Plaintiff.



                                                    8
          Case 2:20-cv-06190-KSM Document 1 Filed 12/08/20 Page 9 of 10




        63.    Defendants purportedly served Ellner with a Writ of Summons by leaving a copy

of the summons with the doorman of Plaintiff’s apartment Building.

        64.    The doorman to Plaintiff Ellner’s building was not Ellner’s authorized agent.

        65.    Accordingly, Defendants did not properly serve Ellner with the Writ of Summons

in the Bucks County Lawsuit.

        66.    Thus, Defendants never accomplished proper service.

        67.    Defendants’ attempt to hail Plaintiff into a Pennsylvania Court was, under the

circumstances, improper and an abuse of civil process, designed to inconvenience him, harass him,

and increase his defense costs.

        68.    Defendants knew that Plaintiff was not a citizen of Pennsylvania and was not

subject to the jurisdiction of the courts in Pennsylvania.

        69.    Defendants attempted to bootstrap the lack of jurisdiction by contending that Ellner

had engaged in unlawful recording of telephone conversations between Ellner and Moldovsky

while they were in a lawyer client relationship.

        70.    Defendants also knew that all activity involving Ellner occurred in New York

(where the recording of phone conversations does not require the consent of both parties) and was

not illegal.

        71.    Defendants were aware at all times that they did not have any viable claims against

Ellner, but pursued them nonetheless, not to recover any damages, but simply to harass Ellner.

        72.    That is an abuse of civil process and a perversion of justice.

        73.    This abuse of civil process caused Ellner humiliation and embarrassment and

caused him financial harm to defend against these claims.




                                                   9
        Case 2:20-cv-06190-KSM Document 1 Filed 12/08/20 Page 10 of 10




       74.    This abuse of civil process in forcing Ellner to defend himself in a foreign court

and for claims involving conduct that was not in violation of the law where the conduct occurred,

is so shocking to the conscience and outrageous so as to warrant the imposition of punitive

damages.

       WHEREFORE, Plaintiff seeks the entry of a judgment and order against defendants in an

amount in excess of $150,000 for compensatory damages together with an award of interest, all

allowable costs, and punitive damages.

                                            Respectfully submitted:

                                            HAINES & ASSOCIATES



                                            _/s/ Clifford E. Haines________________
                                            CLIFFORD E. HAINES
                                            The Widener Building, 5th Floor
                                            1339 Chestnut Street
                                            Philadelphia, PA 19107
                                            (215) 246-2200 (t.)
                                            (215) 246-2211 (f.)
                                            Counsel for Plaintiff Andrew Ellner


Dated: December 8, 2020




                                               10
